DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 26 May 2022 has been entered.

Status of Claims  
3. 	Claims 1-7, 10-17, and 19-22 are pending, of which claims 1-2, 10-11, 14, 16, 20, and 22 have been amended; claims 8-9 and 18 have been canceled; and claims 1-7, 10-17, and 19-22 are under consideration for patentability. 
Response to Arguments
4. 	Applicant’s arguments dated 26 May 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 
	Applicant argues that Tcheng and Sinclair would do not suggest “monitoring an electrical current generated by the stimulation circuitry to deliver the electrical stimulus” and “determining, based on the electrical current, a value representative of a concentration of dopamine in the brain of the patient”, as recited by claim 9 (pages 9-10 of the Arguments). The Examiner respectfully submits that the corresponding limitations were not recited in claim 9, but were recited in claim 1. Furthermore, Tcheng was solely relied upon to reject the corresponding limitations of claim 1. Specifically, Tcheng teaches a multimodal brain sensing lead that provides a stimulus to the brain tissue to detect dopamine levels ([0231]). The brain sensing lead comprises a closed loop system that provides a feedback stimulation in response to the sensed dopamine levels ([0231]). In this case, the Tcheng’s feedback stimulation would read on “the subsequent electrical stimuli” as amended in claim 1. The Examiner has made this analysis, as Applicant and Tcheng both teach an electrical stimulus that is applied in response to a sensed dopamine level.  Therefore, the Examiner respectfully maintains that Tcheng teaches recited limitations within claim 1. 
The Examiner further submits that Sinclair was only introduced in claim 9 to address the limitation that recited “delivering, via the electrode, the electrical stimulus and the electrical stimulation therapy within a common electrical pulse”. Although claim 9 has been canceled, the limitation of claim 9 has not been moved or amended into claim 1. Therefore, the Examiner has withdrawn the reference by Sinclair within the updated text. 

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1-2, 4-5, 12-13, 16-17, 19-20, and 22 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Tcheng (US 2013/0123600 A1).
Regarding claim 1, Tcheng teaches a method comprising: 
delivering, via an electrode implanted in a brain of a patient and stimulation circuitry, electrical stimulation therapy comprising an electrical stimulus (an electrode lead is implanted into the brain and delivers stimulation automatically through a closed feedback loop system [abstract, 0091, 0231]); 
monitoring an electrical current generated by the stimulation circuitry to deliver the electrical stimulus (the current or stimulation parameters delivered from the lead are monitored by a closed feedback loop system or a physician assessment [0231]); 
determining, based on the electrical current, a value representative of a concentration of dopamine in the brain of the patient (the closed feedback loop system automatically measures dopamine levels or concentration [0161, 0227, 0231]); 
determining, based on the value representative of the concentration of dopamine, a value for one or more stimulation parameters that at least partially define subsequent electrical stimuli of the electrical stimulation therapy (the closed feedback loop system automatically adjust the stimulation parameters in response to a change in dopamine levels [0231]); and
 delivering, via the electrode, the subsequent electrical stimuli of the electrical stimulation therapy according to the value of the one or more stimulation parameters ([0231]).
Regarding claim 2, Tcheng teaches wherein delivering the electrical stimulus comprises delivering the electrical stimulus via an electrode combination that includes the electrode (the host device can select the plurality of electrodes to deliver electrical stimulation [0231]). 
Regarding claim 4, Tcheng teaches wherein the electrode comprises a platinum-iridium electrode ([0052, 0078, claim 15]).
Regarding claim 5, Tcheng teaches wherein the electrical stimulus comprises a first electrical stimulus (electrical stimulation [0231]), the electrical current comprises a first electrical current (the electrical stimulation delivered comprises a current [0231]), the value comprises a first value (the electrical stimulation current comprises different parameters such as amplitude or pulse width that are adjusted in response to the dopamine levels [0231]), and the concentration comprises a first concentration (the system can measure dopamine concentrations on a timed basis programmed by the physician or  automatically from a closed feedback loop [0161, 0227-0228, 0231]), and wherein the method further comprises: 
delivering, via the electrode implanted in the brain of the patient and the stimulation circuitry, a second electrical stimulus (stimulation is automatically or routinely delivered through a closed feedback loop system [abstract, 0091, 0231]); 
monitoring a second electrical current generated by the stimulation circuitry to deliver the second electrical stimulus (the current or stimulation parameters delivered from the lead are monitored by a closed feedback loop system or a physician assessment [0231]); and 
determining, based on the second electrical current, a second value representative of a second concentration of dopamine in the brain of the patient (the closed feedback loop system automatically measures dopamine levels or concentration [0161, 0227, 0231]. The system can also measure dopamine concentrations on a timed basis programed by the physician [0227-0228]).
Regarding claim 12, Tcheng teaches outputting, for display, the value representative of the concentration of dopamine in the brain of the patient (the system has a display for showing the physiological information and stimulation parameters [0122, 0227, 0231]).
Regarding claim 13, Tcheng teaches outputting, for display, therapy information comprising or stimulation parameter values corresponding to dopamine measurements patient (the system has a display for showing the physiological information and stimulation parameters [0122, 0227, 0231]).
Regarding claim 16, Tcheng teaches a system (electrode lead [abstract]) comprising: 
an electrode configured to be implanted in a brain of a patient (medical lead electrode is implanted into the brain and delivers stimulation automatically through a closed feedback loop system [abstract, 0091, 0231]); 
stimulation circuitry (the device has a circuitry for generating the stimulation [0168, 0231]); and 
processing circuitry (closed loop system which processes the dopamine levels and updates stimulation parameters [0230-0231]) configured to: 50Docket No.: A00003886US01/1123-509US01 
cause the stimulation circuitry to deliver, via the electrode implanted in the brain of the patient, an electrical stimulation therapy comprising an electrical stimulus (electrical stimulation [0231]); 
monitor an electrical current generated by the stimulation circuitry to deliver the electrical stimulus (the current or stimulation parameters delivered from the lead are monitored by a closed feedback loop system or a physician assessment [0231]); 
determine, based on the electrical current, a value representative of a concentration of dopamine in the brain of the patient (the closed feedback loop system automatically measures dopamine levels or concentration [0161, 0227, 0231]); 
determine, based on the value representative of the concentration of dopamine, a value for one or more stimulation parameters that at least partially define subsequent electrical stimuli of the electrical stimulation therapy (the closed feedback loop system automatically adjust the stimulation parameters in response to a change in dopamine levels [0231]); and 
cause the stimulation circuitry to deliver, via the electrode, the subsequent electrical stimuli of the electrical stimulation therapy according to the value of the one or more stimulation parameters ([0231]).
Regarding claim 17, Tcheng teaches wherein the electrical stimulus comprises a first electrical stimulus (electrical stimulation [0231]), wherein the electrical current comprises a first electrical current (the electrical stimulation delivered comprises a current [0231]), the value comprises a first value (the electrical stimulation current comprises different parameters such as amplitude or pulse width that are adjusted in response to the dopamine levels [0231]), and wherein the concentration comprises a first concentration (the system can measure dopamine concentrations on a timed basis programmed by the physician or  automatically from a closed feedback loop [0161, 0227-0228, 0231]), and wherein the processing circuitry is further configured to: 
cause the stimulation circuitry to deliver, via the electrode implanted in the brain of the patient and the stimulation circuitry, a second electrical stimulus (stimulation is automatically or routinely delivered through a closed feedback loop system [abstract, 0091, 0231]); 
monitor a second electrical current generated by the stimulation circuitry to deliver the second electrical stimulus (the current or stimulation parameters delivered from the lead are monitored by a closed feedback loop system or a physician assessment [0231]); and 
determine, based on the second electrical current, a second value representative of a second concentration of dopamine in the brain of the patient (the closed feedback loop system automatically measures dopamine levels or concentration [0161, 0227, 0231]. The system can also measure dopamine concentrations on a timed basis programed by the physician [0227-0228]).
Regarding claim 19, Tcheng teaches an implantable medical device comprising the electrode and the stimulation circuitry (implantable medical lead which comprises the electrodes for stimulation [abstract, 0091, 0231]). 
Regarding claim 20, Tcheng teaches wherein delivering the electrical stimulus comprises delivering the electrical stimulus via an electrode combination that includes the electrode (the host device can select the plurality of electrodes to deliver electrical stimulation [0231]). 
Regarding claim 22, Tcheng teaches a computer-readable storage medium comprising instructions that when executed by a processor (the host device which is a computer that gives instructions and commands to the lead for stimulation [0127, 0228, 0231]), cause the processor to: 
deliver, via an electrode implanted in a brain of a patient and stimulation circuitry, electrical stimulation therapy comprising an electrical stimulus (the medical lead electrode is implanted into the brain and is commanded by the host device to deliver stimulation [abstract, 0091, 0231]); 
monitor an electrical current generated by the stimulation circuitry to deliver the electrical stimulus (the current or stimulation parameters delivered from the lead are monitored by a closed feedback loop or a physician assessment [0231]); 
determine, based on the electrical current, a value representative of a concentration of dopamine in the brain of the patient (the closed feedback loop automatically measures dopamine levels or concentration [0161, 0227, 0231]); 
determine, based on the value representative of the concentration of dopamine, a value for one or more stimulation parameters that at least partially define subsequent electrical stimuli of the electrical stimulation therapy (the closed feedback loop automatically adjust the stimulation parameters in response to a change in dopamine levels [0231]); and 
deliver, via the electrode, the subsequent electrical stimuli of the electrical stimulation therapy according to the value of the one or more stimulation parameters ([0231]).

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 3, 6-7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tcheng.
Regarding claims 3 and 21, Tcheng teaches the method of claim 1 and the system of claim 16, wherein the electrode is a first electrode (stimulation electrode such as macroelectrode 606A [0087, 0231]).
 Tcheng does not explicitly teach wherein delivering the electrical stimulus comprises delivering the electrical stimulus via a first electrode combination comprising the first electrode and a second electrode, 
delivering the electrical stimulation therapy comprises delivering the electrical stimulation therapy via a second electrode combination comprising the first electrode and the second electrode, and 
the first electrode combination is the same as the second electrode combination.
However, Tcheng teaches that the user or the host device can selectively choose the macroelectrodes that receive stimulation (the lead has four macroelectrodes 606A / 606B / 606C / 606D [0087, 0231]). The Examiner respectfully submits that a person having ordinary skill in the art would have would have been led to adjust the stimulation to be delivered to a first and second electrode combination that are the same. The advantage of such modification will allow for altering or creating stimulation parameters on the same electrodes. This will prevent the possibility of activating electrodes that are not of interest for the specific treatment. 
Regarding claim 6, Tcheng teaches the method of claim 5, wherein the electrical stimulation therapy comprises a first electrical stimulation therapy (the closed feedback loop system automatically delivers the stimulation therapy in response to alterations of the dopamine levels [0231]), wherein determining the second value representative of the second concentration of dopamine in the brain of the patient comprises determining that the second concentration of dopamine exceeds a threshold concentration (the physician can set a threshold for the physiological measurements such as dopamine levels or Sinemet blood levels [0227-0228]. The system then recognizes the physiological measurement exceeding the threshold and will adjust the stimulation accordingly [0228, 0231]), and wherein the method further comprises delivering, via the electrode, a second electrical stimulation therapy (the close feedback loop automatically generates stimulation therapies in response to dopamine levels that alter from a predetermined level [0231]). 
Tcheng does not explicitly teach wherein a second voltage of the second electrical stimulation therapy is less than a first voltage of the first electrical stimulation therapy. However, Tcheng teaches when a physiological measurement like dopamine or Sinemet blood levels exceeds a pre-determined threshold set by the physician, the system can deliver stimulation at a lower level ([0227-0228]). The Examiner respectfully submits that a person having ordinary skill in the art would have been led to configure the system to reduce the voltage of the second stimulation therapy in response to a dopamine level that exceeds the threshold. This would result in the second stimulation therapy having less voltage than the first stimulation therapy. The advantage of such modification will provide a stimulation balance to maintain the dopamine levels. 
Regarding claim 7, Tcheng teaches the method of claim 5, wherein the electrical stimulation therapy comprises a first electrical stimulation therapy, wherein determining the second value representative of the second concentration of dopamine in the brain of the patient comprises determining that the second concentration of dopamine is below a threshold concentration (the physician can set a threshold for the physiological measurements such as dopamine levels or Sinemet blood levels [0227-0228]. The system then recognizes the physiological measurement not being maintained at the threshold and will adjust the stimulation accordingly [0228, 0231]), and wherein the method further comprises delivering, via the electrode, a second electrical stimulation therapy (the close feedback loop automatically generates stimulation therapies in response to dopamine levels that alter from a predetermined level [0231]). 
Tcheng does not explicitly teach wherein a second voltage of the second electrical stimulation therapy is greater than a first voltage of the first electrical stimulation therapy. However, Tcheng teaches when a physiological measurement like dopamine or Sinemet blood levels are not maintained at a pre-determined threshold set by the physician, the system can deliver stimulation at a higher or lower level ([0227-0228]). The Examiner respectfully submits that a person having ordinary skill in the art would have been led to configure the system to increase the voltage of the second stimulation therapy in response to a dopamine level that falls from the threshold. The advantage of such modification will provide a stimulation balance to maintain the dopamine levels. 
Regarding claim 14, Tcheng teaches the method of claim 1, wherein delivering the electrical stimulus comprises delivering a first electrical stimulus generated by stimulation circuitry via a first electrode implanted in the brain of the patient and delivering a second electrical stimulus generated by the stimulation circuitry via a second electrode implanted in the brain of the patient (one or more brain sensing leads may be used [0230-0231]. Furthermore, the plurality of brain sensing leads have four macroelectrodes for stimulation 606A / 606B / 606C / 606D [0087, 0231]), wherein the method further comprises: 
monitoring a first electrical current generated by the stimulation circuitry to deliver the first electrical stimulus and a second electrical current generated by the stimulation circuitry to deliver the second electrical stimulus (the current or stimulation parameters delivered from the plurality of leads are monitored by a closed feedback loop system or a physician assessment [0231]); 
determining, based on the first electrical current, a first value representative of a concentration of dopamine in the brain of the patient (the closed feedback loop system automatically measures dopamine levels or concentration [0161, 0227, 0231]. The system can also measure dopamine concentrations on a timed basis programed by the physician [0227-0228]); 
determining, based on the second electrical current, a second value representative of a concentration of dopamine in the brain of the patient (the closed feedback loop system automatically measures dopamine levels or concentration [0161, 0227, 0231]. The system can also measure dopamine concentrations on a timed basis programed by the physician [0227-0228]); 
and determining, based on the first value representative of the concentration of dopamine and the second value representative of the concentration of dopamine, a value for the one or more stimulation parameters that at least partially define the subsequent electrical stimuli of the electrical stimulation therapy (the closed feedback loop system automatically adjust the stimulation parameters in response to changes in the dopamine levels [0231]).  
Tcheng does not explicitly teach the first electrode to be implanted in a left hemisphere of the brain and the second electrode to be implanted in a right hemisphere of the brain. The Examiner respectfully submits, as Tcheng teaches a plurality of electrode leads implanted in the brain ([0087, 0230-0231]), configuring the electrode leads to be positioned at the left and right hemispheres of the brain would be a matter of rearranging the known elements, with such matters having been held by the Courts as being obvious to the skilled artisan. The advantage of such modification will allow for assessing the state of disorders that are associated with the left and right hemispheres of the brain (please see MPEP 2144.04). 

9. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tcheng in view of Goetz et al. (US 2006/0265024 A1).
Regarding claim 10, Tcheng teaches the method of claim 1, wherein the electrical stimulus comprises a square wave ([0168, 0180]). Tcheng does not explicitly teach wherein delivering the electrical stimulus and delivering the electrical stimulation therapy further comprises: 
increasing a pulse voltage of the electrical stimulus from a minimum voltage to a therapy-level voltage while monitoring the electrical current; 
maintaining the pulse voltage at the therapy-level voltage for a predetermined duration; and
 reducing the pulse voltage from the therapy-level voltage to the minimum voltage.
The prior art by Goetz is analogous to Tcheng, as they both teach implantable stimulators for the brain ([0030]). 
Goetz teaches wherein delivering the electrical stimulus and delivering the electrical stimulation therapy further comprises: 
increasing a pulse voltage of the electrical stimulus from a minimum voltage to a therapy-level voltage while monitoring the electrical current (the electrical signal has a combination of non-therapeutic and therapeutic pulses. The non-therapeutic pulses have significantly lower stimulation parameter values than the therapeutic pulses [0040, 0045, 0072-0073]. For example, see figure 5 which demonstrates the non-therapeutic pulses 103A / 103B / 103N having lower stimulation parameters than the therapeutic pulses 101A / 101B/ 101C / 101N [0072]); 
maintaining the pulse voltage at the therapy-level voltage for a predetermined duration (the clinician can set predetermined parameters for the therapeutic stimulation [0041]); and
 reducing the pulse voltage from the therapy-level voltage to the minimum voltage (the stimulation parameters are significantly lowered when non-therapeutic pulses occur [0040, 0045, 0072-0073]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Tcheng’s electrical signal to fluctuate between a minimum voltage and a therapeutic voltage, as taught by Goetz. The advantage of such modification will allow for using the minimum voltage periods as functionality testing periods for the electrodes. 

10. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tcheng in view of Lee et al. (US 2012/0165634 A1) and Goetz et al.
Regarding claim 11, Tcheng teaches the method of claim 1. Tcheng does not explicitly teach wherein the electrical stimulus comprises a triangle wave, wherein delivering the electrical stimulus and delivering the electrical stimulation therapy further comprises: increasing a pulse voltage of the electrical stimulus from a minimum voltage to a therapy-level voltage while monitoring the electrical current; and reducing the pulse voltage from the therapy-level voltage to the minimum voltage.
The prior art by Lee is analogous to Tcheng, as they both teach devices that stimulate the brain and measure neurochemical signals such as dopamine ([abstract, 0058, claim 23]). 
Lee teaches wherein the electrical stimulus comprises a triangle wave (triangle waveform [0025]).
The prior art by Goetz is analogous to Tcheng, as they both teach implantable stimulators for the brain ([0030]). 
Goetz teaches wherein delivering the electrical stimulus and delivering the electrical stimulation therapy further comprises: 
increasing a pulse voltage of the electrical stimulus from a minimum voltage to a therapy-level voltage while monitoring the electrical current (the electrical signal has a combination of non-therapeutic and therapeutic pulses. The non-therapeutic pulses have significantly lower stimulation parameter values than the therapeutic pulses [0040, 0045, 0072-0073]. For example, see figure 5 which demonstrates the non-therapeutic pulses 103A / 103B / 103N having lower stimulation parameters than the therapeutic pulses 101A / 101B/ 101C / 101N [0072]); and
 reducing the pulse voltage from the therapy-level voltage to the minimum voltage (the stimulation parameters are significantly lowered when non-therapeutic pulses occur [0040, 0045, 0072-0073]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Tcheng’s electrical signal to have a triangle waveform, as taught by Lee. The advantage of such modification will provide an alternate current pattern that is sufficient for stimulating the brain and modulating the user’s dopamine levels. Furthermore, it would have been obvious to modify Tcheng’s electrical signal to fluctuate between a minimum voltage and a therapeutic voltage, as taught by Goetz. The advantage of such modification will allow for using the minimum voltage periods as functionality testing periods for the electrodes. 

11. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tcheng in view of Cates et al. (US 2014/0277279 A1). 
Regarding claim 15, Tcheng teaches the method of claim 1, wherein the one or more stimulation parameters comprise one or more first stimulation parameters defining a first waveform comprising first electrical pulses each comprising a first pulse shape (stimulation has a waveform which comprises a pulse shape [0168, 0180, 0231]). Tcheng does not explicitly teach wherein the method further comprises: 
determining that at least one of the first electrical pulses violates a predetermined limit on pulse frequency or pulse-phase duration; 
determining, in response to the determination that at least one of the first electrical pulses violates the predetermined limit on the pulse frequency or the pulse-phase duration, a second waveform comprising second electrical pulses each comprising a second pulse shape, wherein the second pulse shape is different from the first pulse shape; and
 delivering, via the electrode, the electrical stimulation therapy, wherein the electrical stimulation therapy is at least partially defined by the second waveform.
The prior art by Cates is analogous to Tcheng, as they both teach devices that stimulate the brain ([0003, 0006, 0031, 0033]). 
Cates teaches determining that at least one of the first electrical pulses violates a predetermined limit on pulse-phase duration (the pulses have a width or duration which exceeds a compliance limit [0039, 0054]); 
determining, in response to the determination that at least one of the first electrical pulses violates the predetermined limit on the pulse-phase duration, a second waveform comprising second electrical pulses each comprising a second pulse shape, wherein the second pulse shape is different from the first pulse shape (In response to the pulse width violating or exceeding a compliance limit, the programming device generates pulses with a reduced width and amplitude to prevent extraneous stimulation [0052, 0054]. Inherently, the alterations to the pulse width and amplitude would change the shape or dimensions of the newly generated pulses. However, the device can also still program each of the “individual” pulses to have a different geometric shape [0039]. For example, one pulse can have a square shape while the other pulse can have a triangular shape [0039]); and
delivering, via the electrode, the electrical stimulation therapy, wherein the electrical stimulation therapy is at least partially defined by the second waveform (the alterations made to the pulse are applied to the user during the stimulation therapy [0039, 0052, 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Tcheng’s stimulation waveform when the pulses violate a predetermined limit, as taught by Cates. The advantage of such modification will prevent extraneous stimulation being delivered to the user.  

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792